Exhibit 10.168

 

STANDARD FORM OF LOFT LEASE
The Real Estate Board of New York, Inc.

 

Agreement of Lease, made as of the 2nd day of June in the year 2017, between
CAROLYN HOLDINGS, LLC, maintaining a place of business c/o New Vitality, 260
Smith Street, Farmingdale, NY 11735, party of the first part, hereinafter
referred to as OWNER, and TWINLAB CONSOLIDATED HOLDINGS, INC., maintaining a
place of business at 4800 T-Rex Avenue, Suite 305, Boca Raton, FL 33431, party
of the second part, hereinafter referred to as TENANT,

 

Witnesseth:           Owner hereby leases to Tenant and Tenant hereby hires from
Owner land, with improvements thereon, in the building known as 70 Carolyn
Boulevard, Farmingdale, New York, as shown on Schedule A annexed hereto (the
“premises” or “demised premises”), City of Farmingdale, State of New York, for
the term of four (4) years (or until such term shall sooner cease and expire as
hereinafter provided) to commence on the date hereof, and to end on June 1,
2021, and both dates inclusive, at the annual rental rate of as herein provided

 

which Tenant agrees to pay in lawful money of the United States which shall be
legal tender in payment of all debts and dues, public and private, at the time
of payment, in equal monthly installments in advance on the first day of each
month during said term, at the office of Owner or such other place as Owner may
designate, without any setoff or deduction whatsoever, except that Tenant shall
pay the first monthly installment(s) on the execution hereof (unless this lease
be a renewal).

 

In the event that, at the commencement of the term of this lease, or thereafter,
Tenant shall be in default is the payment of rent to Owner pursuant to the terms
of another lease with Owner or with Owner’s predecessor in interest, Owner may
at Owner’s option and without notice to Tenant add the amount of such arrears to
any monthly installment of rent payable hereunder and the same shall be payable
to Owner as additional rent.

 

The parties hereto, for themselves, their heirs, distributes, executors,
administrators, legal representative, successors and assigns, hereby covenant as
follows:

 

Rent:

1. Tenant shall pay the rent as hereinafter provided.

     

2. Tenant shall use and occupy the demised premises for warehouse and
distribution of skin care and nutraceutical products and general warehouse and
distribution (provided, in Owner’s reasonable judgment, such use is not
hazardous or unsafe, and does not include the use, storage, generation, disposal
or discharge of hazardous materials (as hereinafter defined)) and office
therefor, provided such use is in accordance with the certificate of occupancy
for the building, and for no other purpose without the prior consent of Owner.

 

 
 

--------------------------------------------------------------------------------

 

 

Alterations:

3. Tenant shall make no changes in or to the demised premises of any nature
without Owner’s prior written consent. Subject to the prior written consent of
Owner, and to the provisions of this article, Tenant, at Tenant’s expense, may
make alterations, installations, additions or improvements which are
nonstructural and which do not affect utility services or plumbing and
electrical lines, in or to the interior of the demised premises (“Nonstructural
Alterations”), using contractors or mechanics first approved in each instance by
Owner. Tenant shall, at its expense, before making any alterations, additions,
installations or improvements obtain all permits, approvals and certificates
required by any governmental or quasi-governmental bodies and (upon completion)
certificates or final approval thereof, and shall deliver promptly duplicates of
all such permits, approvals and certificates to Owner. Tenant agrees to carry,
and will cause Tenant’s contractors and sub-contractors to carry, such worker’s
compensation, commercial general liability, personal and property damage
insurance for the benefit of the Owner as Owner may require. If any mechanic’s
lien is filed against the demised premises, or the building of which the same
forms a part, for work claimed to have been done for, or materials claimed to
have been furnished to, Tenant or any party claiming by, through or under
Tenant, whether or not done pursuant to this article, the same shall be
discharged by Tenant within thirty (30) days thereafter, at Tenant’s expense, by
payment or filing a bond as permitted by law. All fixtures, alterations,
installations, additions, improvements and all paneling, partitions, railings
and like installations, installed in the demised premises at any time, either by
Tenant or by Owner on Tenant’s behalf, shall, upon installation, become the
property of Owner and shall remain upon and be surrendered with the demised
premises unless Owner, by notice to Tenant no later than twenty (20) days prior
to the date fixed as the termination of this lease, elects to relinquish Owner’s
right thereto and to have them removed by Tenant, in which event the same shall
be removed from the demised premises by Tenant prior to the expiration of the
lease, at Tenant’s expense. Nothing in this article shall be construed to give
Owner title to, or to prevent Tenant’s removal of, trade fixtures, moveable
office furniture and equipment, but upon removal of same from the demised
premises, or upon removal of other installations as may be required by Owner,
Tenant shall immediately, and at its expense, repair and restore the demised
premises to the condition existing prior to any such installations, and repair
any damage to the demised premises or the building due to such removal. All
property permitted or required to be removed by Tenant at the end of the term
remaining in the demised premises after Tenant’s removal shall be deemed
abandoned and may, at the election of Owner, either be retained as Owner’s
property or removed from the demised premises by Owner, at Tenant’s expense.

 

 
-2-

--------------------------------------------------------------------------------

 

 

Repairs:

4. Tenant shall, throughout the term of this lease, take good care of the
demised premises including the bathrooms and lavatory facilities, the windows
and window frames, and the fixtures and appurtenances therein, and at Tenant’s
sole cost and expense promptly make all repairs thereto and to the building,
whether structural or non-structural in nature, caused by, or resulting from,
the carelessness, omission, neglect or improper conduct of Tenant, Tenant’s
servants, employees, invitees, or licensees, and whether or not arising from
Tenant’s conduct or omission, when required by other provisions of this lease,
including article 6. Tenant shall also repair all damage to the building and the
demised premises caused by the moving of Tenant’s fixtures, furniture or
equipment. All the aforesaid repairs shall be of quality or class equal to the
original work or construction, as determined by Owner, in its reasonable
discretion. If Tenant fails after (10) days’ notice, to proceed with due
diligence to make repairs required to be made by Tenant, the same may be made by
Owner at the expense of Tenant, and the expenses thereof incurred by Owner shall
be collectible, as additional rent, after rendition of a bill or statement
therefore. If the demised premises be or become infested with vermin, Tenant
shall, at its expense, cause the same to be exterminated. Except as specifically
provided in Article 9 or elsewhere in this lease, there shall be no allowance to
Tenant for a diminution of rental value and no liability on the part of Owner by
reason of inconvenience, annoyance or injury to business arising from Owner,
Tenant or others making or failing to make any repairs, alterations, additions
or improvements in or to any portion of the building or the demised premises, or
in and to the fixtures, appurtenances or equipment thereof. It is specifically
agreed that Tenant shall not be entitled to any setoff or reduction of rent by
reason of any failure of Owner to comply with the covenants of this or any other
article of this lease. The provisions of this Article 4 with respect to the
making of repairs shall not apply in the case of fire or other casualty with
regard to which Article 9 hereof shall apply.

   

Window Cleaning:

5. Tenant will not clean nor require, permit, suffer or allow any window in the
demised premises to be cleaned from the outside in violation of Section 202 of
the New York State Labor Law or any other applicable law, or of the Rules of the
Board of Standards and Appeals, or of any other Board or body having or
asserting jurisdiction.

 

 
-3-

--------------------------------------------------------------------------------

 

 

Requirements of Law, Fire Insurance, Floor Loads:

6. Prior to the commencement of the lease term, if Tenant is then in possession,
and at all times thereafter, Tenant shall at Tenant’s sole cost and expense,
promptly comply with all present and future laws, orders and regulations of all
state, federal, municipal and local governments, departments, commissions and
boards and any direction of any public officer pursuant to law, and all orders,
rules and regulations of the New York Board of Fire Underwriters, Insurance
Services Office, or any similar body which shall impose any violation, order or
duty upon Owner or Tenant with respect to the demised premises, whether or not
arising out of Tenant’s use or manner of use thereof, or, with respect to the
building, if arising out of Tenant’s use or manner of use of the demised
premises of the building (including the use permitted under the lease). Tenant
shall not do or permit any act or thing to be done in or to the demised premises
which is contrary to law, or which will invalidate or be in conflict with public
liability, fire or other policies of insurance at any time carried by or for the
benefit of Owner, or which shall or might subject Owner to any liability or
responsibility to any person, or for property damage. Tenant shall not keep
anything in the demised premises except as now or hereafter permitted by the
Fire Department, Board of Fire Underwriters, Fire Insurance Rating Organization
and other authority having jurisdiction, and then only in such manner and such
quantity so as not to increase the rate for fire insurance applicable to the
building, nor use the demised premises in a manner which will increase the
insurance rate for the building or any property located therein over that in
effect prior to the commencement of Tenant’s occupancy. If by reason of failure
to comply with the foregoing the fire insurance rate shall, at the beginning of
this lease or at any time thereafter, be higher than it otherwise would be, then
Tenant shall reimburse Owner, as additional rent hereunder, for that portion of
all fire insurance premiums thereafter paid by Owner which shall have been
charged because of such failure by Tenant. In any action or proceeding wherein
Owner and Tenant are parties, a schedule or “make-up” or rate for the building
or demised premises issued by a body making fire insurance rates applicable to
said premises shall be conclusive evidence of the facts therein stated and of
the several items and charges in the fire insurance rates then applicable to
said premises. Tenant shall not place a load upon any floor of the demised
premises exceeding the floor land per square foot area which it was designed to
carry and which is allowed by law. Owner reserves the right to prescribe the
weight and position of all safes, business machines and mechanical equipment.
Such installations shall be placed and maintained by Tenant, at Tenant’s
expense, in settings sufficient, in Owner’s judgment, to absorb and prevent
vibration, noise and annoyance.

   

Subordination.

7. This lease is subject and subordinate to all ground or underlying leases and
to all mortgages which may now or hereafter affect such leases or the real
property of which the demised premises are a part, and to all renewals,
modifications, consolidations, replacements and extensions of any such
underlying leases and mortgages. This clause shall be self-operative and no
further instrument or subordination shall be required by any ground or
underlying lessor or by any mortgagee, affecting any lease or the real property
of which the demised premises are a part. In confirmation of such subordination,
Tenant shall from time to time execute promptly any certificate that Owner may
request.

 

 
-4-

--------------------------------------------------------------------------------

 

 

Tenant’s Liability Insurance Property Loss, Damage, Indemnity:

8. Owner or its agents shall not be liable for any damage to property of Tenant
or of others entrusted to employees of the building, nor for loss of or damage
to, any property of Tenant by theft or otherwise, nor for any injury or damage
to persons, or property resulting from any cause of whatsoever nature, unless
directly caused by, or due to, the gross negligence of Owner, its agents,
servants or employees; Owner or its agents shall not be liable for any damage
caused by other tenants or persons in, upon or about said building or caused by
operations in connection of any private, public or quasi-public work. If at any
time any windows of the demised premises are temporarily closed, darkened or
bricked up (or permanently closed, darkened or bricked up, if required by law)
for any reason whatsoever including, but not limited to, Owner’s own acts, Owner
shall not be liable for any damage Tenant may sustain thereby, and Tenant shall
not be entitled to any compensation therefore nor abatement or diminution of
rent, nor shall the same release Tenant from its obligations hereunder nor
constitute an eviction. To the fullest extent permitted by law, Tenant shall
defend, indemnify and hold harmless Owner against and from all liabilities,
obligations, damages, penalties, fines, claims, costs and expenses for which
Owner shall not be reimbursed by insurance, including reasonable attorney’s
fees, paid, suffered or incurred as a result of any breach by Tenant, Tenants
agents, contractors, employees, invitees, or licensees, of any covenant or
condition of this lease, or the acts, omissions, carelessness, negligence,
willful misconduct or improper conduct of Tenant, Tenant’s agents, contractors,
employees, invitees or licensees. Tenant’s liability under this lease extends to
the acts and omissions of any subtenant, and any agent, contractor, employee,
invitee or licensee of any subtenant. In case any action or proceeding is
brought against Owner by reason of any such claim, Tenant, upon written notice
from Owner, will, at Tenant’s expense, resist or defend such action or
proceeding by counsel approved by Owner in writing, such approval not to be
unreasonably withheld. The indemnification obligation of Tenant as set forth
above shall not be limited in any way by any limitation on amount or type of
damages, compensation, or benefits payable by or for Tenant under workers’
compensation acts, disability benefit acts, or other employee benefit acts. This
provision shall survive the expiration or earlier termination of this Lease.

 

 
-5-

--------------------------------------------------------------------------------

 

 

Destruction, Fire, and Other Casualty

9. (a) If the demised premises or any part thereof shall be damaged by fire or
other casualty, Tenant shall give immediate notice thereof to Owner and this
lease shall continue in full force and effect except as hereinafter set forth.
(b) If the demised premises are partially damaged or rendered partially unusable
by fire or other casualty, the damages thereto shall be repaired by, and at the
expense of, Owner, to the extent of the net proceeds of insurance received by
Owner, and the rent and other items of additional rent, until such repair shall
be substantially completed, shall be apportioned from the day following the
casualty according to the part of the demised premises which is usable. (c) If
the demised premises are totally damaged or rendered wholly unusable by fire or
other casualty, then the rent and other items of additional rent as hereinafter
expressly provided shall be proportionately paid up to the time of the casualty
and thenceforth shall cease until the date when the demised premises shall have
been repaired and restored by Owner (or sooner reoccupied in part by Tenant then
rent shall be apportioned as provided in subsection (b) above), subject to
Owner’s right to elect not to restore the same as hereinafter provided. (d) If
the demised premises are rendered wholly unusable or (whether or not the demised
premises are damaged in whole or in part) if the building shall be so damaged
that Owner shall decide to demolish it or to rebuild it, then, in any of such
events, Owner may elect to terminate this lease by written notice to Tenant,
given within ninety (90) days after such fire or casualty, or thirty (30) days
after adjustment of the insurance claim for such fire or casualty, whichever is
sooner, specifying a date for the expiration of the lease, which date shall not
be more than sixty (60) days after the giving of such notice, and upon the date
specified in such notice the term of this lease shall expire as fully and
completely as if such date were the date set forth above for the termination of
this lease, and Tenant shall forthwith quit, surrender and vacate the demised
premises without prejudice however, to Owner’s rights and remedies against
Tenant under the lease provisions in effect prior to such termination, and any
rent owing shall be paid up to such date, and any payments of rent made by
Tenant which were on account of any period subsequent to such date shall be
returned to Tenant. Unless Owner shall serve a termination notice as provided
for herein, Owner shall make the repairs and restorations under the conditions
of (b) and (c) hereof, with all reasonable expedition, subject to delays due to
adjustment of insurance claims, labor troubles and causes beyond Owner’s
control. The repairs and restorations hereunder do not include repairs or
restorations to improvements, alterations, betterments, installations or
fixtures made or installed by or on behalf of Tenant; the provisions of this
paragraph shall not apply thereto. After any such casualty, Tenant shall
cooperate with Owner’s restoration by removing from the demised premises as
promptly as reasonably possible, all of Tenant’s salvageable inventory and
movable equipment, furniture, and other property. Tenant’s liability for rent
shall resume five (5) days after written notice from Owner that the demised
premises are substantially ready for Tenant’s occupancy. (e) Nothing contained
hereinabove shall relieve Tenant from liability that may exist as a result of
damage from fire or other casualty. Notwithstanding anything contained to the
contrary in subdivisions (a) through (e) hereof, including Owner’s obligation to
restore under subparagraph (b) above, each party shall look first to any
insurance in its favor before making any claim against the other party for
recovery for loss or damage resulting from fire or other casualty and to the
extent that such insurance is in force and collectible, and to the extent
permitted by law, Owner and Tenant each hereby releases and waives all right of
recovery with respect to subparagraphs (b), (d) and (e) above against the other
or any one claiming through or under each of them by way of subrogation or
otherwise. The release and waiver herein referred to shall be deemed to include
any loss or damage to the demised premises and/or to any personal property,
equipment, trade fixtures, goods and merchandise located therein. The foregoing
release and waiver shall be in force only if both releasors’ insurance policies
contain a clause providing that such a release or waiver shall not invalidate
the insurance. If, and to the extent, that such waiver can be obtained only by
the payment of additional premiums, then the party benefiting from the waiver
shall pay such premium within ten (10) days after written demand or shall be
deemed to have agreed that the party obtaining insurance coverage shall be free
of any further obligation under the provisions hereof with respect to waiver of
subrogation. Tenant acknowledges that Owner will not carry insurance on Tenant’s
furniture and/or furnishings or any fixtures or equipment, improvements, or
appurtenances removable by Tenant, and agrees that Owner will not be obligated
to repair any damage thereto or replace the same. (f) Tenant hereby waives the
provisions of Section 227 of the Real Property Law and agrees that the
provisions of this article shall govern and control in lieu thereof. In the
event that the Premises are damaged by fire or other casualty to such extent
that the damage, as determined by Owner’s architect or contractor, cannot be
fully repaired within two hundred seventy (270) days from the date of the
casualty, either party may terminate this Lease by written notice to the other
given within fifteen (15) days after Owner delivers to Tenant an estimate of the
time required to repair the damage, which estimate shall be prepared by Owner’s
architect or contractor. If twenty-five percent (25%) or more of the replacement
cost of the Premises is damaged within the last one (1) year of the Term, as
determined by Owner’s architect or contractor, Tenant may terminate the Lease
upon thirty (30) days notice given within sixty (60) days after the date of such
damage or destruction.

 

 
-6-

--------------------------------------------------------------------------------

 

 

Eminent Domain:

10. If the whole or any part of the demised premises shall be acquired or
condemned by Eminent Domain for any public or quasi-public use or purpose, then
and in that event, the term of this lease shall cease and terminate from the
date of title vesting in such proceeding and Tenant shall have no claim for the
value of any unexpired term of said lease. Tenant shall have the right to make
an independent claim to the condemning authority for the value of Tenant’s
moving expenses and personal property, trade fixtures and equipment, provided
Tenant is entitled pursuant to the terms of the lease to remove such property,
trade fixtures and equipment at the end of the term, and provided further such
claim does not reduce Owner’s award.

   

Assignment, Mortgage, Etc.:

11. Tenant, for itself, its heirs, distributes, executors, administrators, legal
representatives, successors and assigns, expressly covenants that it shall not
assign, mortgage or encumber this agreement, nor underlet, or suffer or permit
the demised premises or any part thereof to be used by others, without the prior
written consent of Owner in each instance. Transfer, directly or indirectly,
voluntarily or involuntarily by operation of law or otherwise, of the majority
of the stock of a corporate Tenant or the majority interest in any partnership
or other legal entity which is Tenant shall be deemed an assignment. If this
lease be assigned, or if the demised premises or any part thereof be underlet or
occupied by anybody other than Tenant, Owner may, after default by Tenant,
collect rent from the assignee, undertenant or occupant, and apply the net
amount collected to the rent herein reserved, but no such assignment,
underletting, occupancy or collection shall be deemed a waiver of this covenant,
or the acceptance of the assignee, undertenant or occupant as tenant, or a
release of Tenant from the further performance by Tenant of covenants on the
part of Tenant herein contained. The consent by Owner to an assignment or
underletting shall not in any way be construed to relieve Tenant from obtaining
the express consent in writing of Owner to any further assignment or
underletting.

   

Electric Current:

12. Tenant covenants and agrees that at all times its use of electric current
shall not exceed the capacity of existing feeders to the building or the risers
or wiring installation, and Tenant may not use any electrical equipment which,
in Owner’s opinion, reasonably exercised, will overload such installations or
interfere with the use thereof by other tenants of the building. The change at
any time of the character or electric service shall in no way make Owner liable
or responsible to Tenant, for any loss, damages or expenses which Tenant may
sustain.

 

 
-7-

--------------------------------------------------------------------------------

 

 

Access to Premises:

13. Owner or Owner’s agents shall have the right (but shall not be obligated) to
enter the demised premises in any emergency at any time, and, at other
reasonable times, to examine the same and to make such repairs, replacements and
improvements as Owner may deem necessary and reasonably desirable to any portion
of the building, or which Owner may elect to perform in the demised premises
after Tenant’s failure to make repairs, or perform any work which Tenant is
obligated to perform under this lease, or for the purpose of complying with
laws, regulations and other directions of governmental authorities. Tenant shall
permit Owner to use, maintain and replace pipes, ducts, and conduits in and
through the demised premises, and to erect new pipes, ducts and conduits therein
provided, wherever possible, that they are within walls or otherwise concealed.
Owner may, during the progress of any work in the demised premises, take all
necessary materials and equipment into said premises without the same
constituting an eviction, nor shall Tenant be entitled to any abatement of rent
while such work is in progress, nor to any damages by reason of loss or
interruption of business, or otherwise. Throughout the term hereof Owner shall
have the right to enter the demised premises at reasonable hours for the purpose
of showing the same to prospective purchasers or mortgagees of the building, and
during the last six (6) months of the term for the purpose of showing the same
to prospective tenants. If Tenant is not present to open and permit an entry
into the demised premises, Owner or Owner’s agents may enter the same whenever
such entry may be necessary or permissible by master key or forcibly, and
provided reasonable care is exercised to safeguard Tenant’s property, such entry
shall not render Owner or its agents liable therefore, nor in any event shall
the obligations of Tenant hereunder be affected. If during the last month of the
term Tenant shall have removed all or substantially all of Tenant’s property
therefrom, Owner may immediately enter, alter, renovate or redecorate the
demised premises without limitation or abatement of rent, or incurring liability
to Tenant for any compensation, and such act shall have no effect on this lease
or Tenant’s obligation hereunder.

   

Vault, Vault Space, Area

14. No vaults, vault space or area, whether or not enclosed or covered, not
within the property line of the building is leased hereunder, anything contained
in or indicated on any sketch, blue print or plan, or anything contained
elsewhere in this lease to the contrary notwithstanding. Owner makes no
representation as to the location of the property line of the building. All
vaults and vault space and all such areas not within the property line of the
building, which Tenant may be permitted to use and/or occupy, is to be used
and/or occupied under a revocable license, and if any such license be revoked,
or if the amount of such space or area be diminished or required by any federal,
state or municipal authority or public utility, Owner shall not be subject to
any liability, nor shall Tenant be entitled to any compensation or diminution or
abatement of rent, nor shall such revocation, diminution or requisition be
deemed constructive or actual eviction. Any tax, fee or charge of municipal
authorities for such vault or area shall be paid by Tenant, if used by Tenant,
whether or not specifically leased hereunder.

 

 
-8-

--------------------------------------------------------------------------------

 

 

Occupancy:

15. Tenant will not at any time use or occupy the demised premises in violation
of the certificate of occupancy issued for the building of which the demised
premises are a part. Tenant has inspected the demised premises and accepts them
as is. In any event, Owner makes no representation as to the condition of the
demised premises and Tenant agrees to accept the same subject to violations,
whether or not of record. If any governmental license or permit shall be
required for the proper and lawful conduct of Tenant’s business, Tenant shall be
responsible for, and shall procure and maintain, such license or permit.

   

Bankruptcy:

16.   (a)  Anything elsewhere in this lease to the contrary notwithstanding,
this lease may be cancelled by Owner by sending of a written notice to Tenant
within a reasonable time after the happening of any one or more of the following
events: (1) the commencement of a case in bankruptcy or under the laws of any
state naming Tenant (or a guarantor of any of Tenant’s obligations under this
lease) as the debtor; or (2) the making by Tenant (or a guarantor of any of
Tenant’s obligations under this lease) of an assignment or any other arrangement
for the benefit of creditors under any state statute. Neither Tenant nor any
person claiming through or under Tenant, or by reason of any statute or order of
court, shall thereafter be entitled to possession of the premises demised, but
shall forthwith quit and surrender the demised premises. If this lease shall be
assigned in accordance with its terms, the provisions of this Article 16 shall
be applicable only to the party then owning Tenant’s interest in this lease.

     

(b) It is stipulated and agreed that in the event of the termination of this
lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any other
provisions of this lease to the contrary, be entitled to recover from Tenant, as
and for liquidated damages, an amount equal to the difference between the rental
reserved hereunder for the unexpired portion of the term demised and the fair
and reasonable rental value of the demised premises for the same period. In the
computation of such damages the difference between any installment of rent
becoming due hereunder after the date of termination and the fair and reasonable
rental value of the demised premises for the period for which such installment
was payable shall be discounted to the date of termination at the rate of four
percent (4%) per annum. If the demised premises or any part thereof be relet by
Owner for the unexpired term of said lease, or any part thereof, before
presentation of proof of such liquidated damages to any court, commission or
tribunal, the amount of rent reserved upon such ret-letting shall be deemed to
be the fair and reasonable rental value for the part or the whole of the demised
premises so re-let during the term of the re-letting. Nothing herein contained
shall limit or prejudice the right of the Owner to prove for and obtain as
liquidated damages by reason of such termination, an amount equal to the maximum
allowed by any statute or rule of law in effect at the time when, and governing
the proceedings in which, such damages are to be proved, whether or not such
amount be greater, equal to, or less than the amount or the difference referred
to above.

 

 
-9-

--------------------------------------------------------------------------------

 

 

Default:

17.  (1)  If Tenant defaults in fulfilling any of the covenants of this lease
other than the covenants for the payment of rent or additional rent; or if the
demised premises becomes vacant or deserted, or if this lease be rejected under
§365 of Title 11 of the U.S. Code (Bankruptcy Code); or if any execution or
attachment shall be issued against Tenant or any of Tenant’s property whereupon
the demised premises shall be taken or occupied by someone other than Tenant; or
if Tenant shall be in default with respect to any other lease between Owner and
Tenant, or if Tenant shall have failed, after five (5) days written notice, to
redeposit with Owner any portion of the security deposited hereunder which Owner
has applied to the payment of any rent and additional rent due and payable
hereunder; or if Tenant fails to move into or take possession of the demised
premises within thirty (30) days after the commencement of the term of this
lease, then in any one or more of such events, upon Owner serving a written
fifteen (15) days notice upon Tenant specifying the nature of said default, and
upon the expiration of said fifteen (15) days, if Tenant shall have failed to
comply with or remedy such default, or if the said default or omission
complained of shall be of a nature that the same cannot be completely cured or
remedied within said fifteen (15) day period, and if Tenant shall not have
diligently commenced during such default within such fifteen (15) day period,
and shall not thereafter with reasonable diligence and in good faith, proceed to
remedy or cure such default, then Owner may serve a written five (5) days notice
of cancellation of this lease upon Tenant, and upon the expiration of said five
(5) days this lease and the term thereunder shall end and expire as fully and
completely as if the expiration of such five (5) day period were the day herein
definitely fixed for the end and expiration of this lease and the term thereof,
and Tenant shall then quit and surrender the demised premises to Owner, but
Tenant shall remain liable as hereinafter provided.

     

(2) If the notice provided for in (1) hereof shall have been given, and the term
shall expire as aforesaid; or if Tenant shall be in default in the payment of
the rent reserved herein or any item of additional rent herein mentioned, or any
part of either, or in making any other payment herein required; then, and in any
of such events, Owner may without notice, re-enter the demised premises either
by force or otherwise, and dispossess Tenant by summary proceedings or
otherwise, and the legal representative of Tenant or other occupant of the
demised premises, and remove their effects and hold the demised premises as if
this lease had not been made, and Tenant hereby waives the service of notice of
intention to re-enter or to institute legal proceedings to that end. If Tenant
shall make default hereunder prior to the date fixed as the commencement or any
renewal or extension of this lease, Owner may cancel and terminate such renewal
or extension agreement by written notice.

 

 
-10-

--------------------------------------------------------------------------------

 

 

Remedies of Owner and

Waiver of Redemption:

18.  (1)  In case of any such default, re-entry, expiration and/or dispossess by
summary proceedings or otherwise, (a) the rent, and additional rent, shall
become due thereupon and be paid up to the time of such re-entry, dispossess
and/or expiration, (b) Owner may re-let the demised premises or any part or
parts thereof, either in the name of Owner or otherwise, for a term or terms,
which may at Owner’s option be less than or exceed the period which would
otherwise have constituted the balance of the term of this lease, and may grant
concessions or free rent or charge a higher rental than that in this lease, (c)
Tenant or the legal representatives of Tenant shall also pay to Owner as
liquidated damages for the failure of Tenant to observe and perform said
Tenant’s covenants herein contained, any deficiency between the rent hereby
reserved and or covenanted to be paid and the net amount, if any, of the rents
collected on account of the subsequent lease or leases of the demised premises
for each month of the period which would otherwise have constituted the balance
of the term of this lease. The failure of Owner to re-let the demised premises
or any part or parts thereof shall not release or affect Tenant’s liability for
damages. In computing such liquidated damages there shall be added to the said
deficiency such expenses as Owner may incur in connection with re-letting, such
as legal expenses, reasonable attorneys’ fees, brokerage, advertising, and for
keeping the demised premises in good order or for preparing the same for
re-letting. Any such liquidated damages shall be paid in monthly installments by
Tenant on the rent day specified in this lease, and any suit brought to collect
the amount of the deficiency for any month shall not prejudice in any way the
rights of Owner to collect the deficiency for any subsequent month by a similar
proceeding. Owner, in putting the demised premises in good order or preparing
the same for re-rental may, at Owner’s option, make such alterations, repairs,
replacements, and/or decorations in the demised premises as Owner, in Owner’s
sole judgment, considers advisable and necessary for the purpose of re-letting
the demised premises, and the making of such alterations, repairs, replacements,
and/or decorations shall not operate or be construed to release Tenant from
liability hereunder as aforesaid. Owner shall in no event be liable in any way
whatsoever for failure to re-let the demised premises, or in the event that the
demised premises are re-let, for failure to collect the rent thereof under such
re-letting, and in no event shall Tenant be entitled to receive any excess, if
any, of such net rents collected over the sums payable by Tenant to Owner
hereunder. In the event of a breach or threatened breach by Tenant of any of the
covenants or provisions hereof, Owner shall have the right of injunction and the
right to invoke any remedy allowed at law or in equity as if re-entry, summary
proceedings and other remedies were not herein provided for. Mention in this
lease of any particular remedy, shall not preclude Owner from any other remedy,
in law or in equity. Tenant hereby expressly waives any and all rights of
redemption granted by or under any present or future laws.

 

(2) Notwithstanding anything to the contrary, at Owner’s option, in the event of
the termination of this lease pursuant to Section 17 hereof, Owner shall
forthwith be entitled to recover from Tenant, as and for liquidated damages, an
amount equal to the difference between the rental reserved hereunder for the
unexpired portion of the term demised and the fair and reasonable rental value
of the demised premises for the same period. In the computation of such damages
the difference between any installment of rent becoming due hereunder after the
date of termination and the fair and reasonable rental value of the demised
premises for the period for which such installment was payable shall be
discounted to the date of termination at the rate of four percent (4%) per
annum. If the demised premises or any part thereof be relet by Owner for the
unexpired term of said lease, or any part thereof, before presentation of proof
of such liquidated damages to any court, commission or tribunal, the amount of
rent reserved upon such ret-letting shall be deemed to be the fair and
reasonable rental value for the part or the whole of the demised premises so
re-let during the term of the re-letting. Nothing herein contained shall limit
or prejudice the right of the Owner to prove for and obtain as liquidated
damages by reason of such termination, an amount equal to the maximum allowed by
any statute or rule of law in effect at the time when, and governing the
proceedings in which, such damages are to be proved, whether or not such amount
be greater, equal to, or less than the amount or the difference referred to
above.

 

 
-11-

--------------------------------------------------------------------------------

 

 

Fees and Expenses:

19. If Tenant shall default in the observance or performance of any term or
covenant on Tenant’s part to be observed or performed under, or by virtue of,
any of the terms or provisions in any article of this lease, after notice, and
upon expiration of the applicable cure or grace period, if any, (except in an
emergency), then, unless otherwise provided elsewhere in this lease, Owner may
immediately, or at any time thereafter, and without further notice, perform the
obligation of Tenant thereunder. If Owner, in connection with the foregoing, or
in connection with any default by Tenant of any covenant to pay rent hereunder,
or any bankruptcy of Tenant, makes any expenditures or incurs any obligations
for the payment of money, including but not limited to reasonable attorneys’
fees, including, without limitation, in instituting, prosecuting or defending
any action or proceeding, seeking advice of counsel, or enforcing this Lease,
then Tenant will immediately reimburse Owner for such sums so paid or
obligations incurred with interest and costs. The foregoing expenses incurred by
reason of Tenant’s default shall be deemed to be additional rent hereunder and
shall be paid by Tenant to Owner within ten (10) days of rendition of any bill
or statement to Tenant therefore. If Tenant’s lease term shall have expired at
the time of making of such expenditures or incurring of such obligation, such
sums shall be recoverable by Owner as damages. If either party commences an
action against the other party arising out of or in connection with this Lease,
the prevailing party shall be entitled to have and recover from the
non-prevailing party all reasonable expenses and charges incurred in such
actions, including without limitation reasonable attorneys fees, costs of suit,
investigation costs and discovery costs, as well as costs of appeal.

   

Building Alterations and Management:

20. Owner shall have the right, at any time, without the same constituting an
eviction and without incurring liability to Tenant therefore, to change the
arrangement and or location of public entrances, passageways, doors, doorways,
corridors, elevators, stairs, toilets or other public parts of the building, and
to change the name, number or designation by which the building may be known.
There shall be no allowance to Tenant for diminution of rental value and no
liability on the part of Owner by reason of inconvenience, annoyance or injury
to business arising from Owner or other tenant making any repairs in the
building or any such alterations, additions and improvements. Furthermore,
Tenant shall not have any claim against Owner by reason of Owner’s imposition of
any controls of the manner of access to the building by Tenant’s social or
business visitors, as Owner may deem necessary, for the security of the building
and its occupants.

 

 
-12-

--------------------------------------------------------------------------------

 

 

No Representations by Owner:

21. Neither Owner nor Owner’s agents have made any representations or promises
with respect to the physical condition of the building, the land upon which it
is erected, the demised premises, the rents, leases, expenses of operation, or
any other matter or thing affecting or related to the demised premises or the
building, except as herein expressly set forth, and no rights, easements or
licenses are acquired by Tenant by implication or otherwise except as expressly
set forth in the provisions of this lease. Tenant has inspected the building and
the demised premises and is thoroughly acquainted with their condition and
agrees to take the same “as-is” on the date possession is tendered, and
acknowledges that the taking of possession of the demised premises by Tenant
shall be conclusive evidence that the said premises, and the building of which
the same form a part, were in good and satisfactory condition at the time such
possession was so taken, except as to latent defects. All understandings and
agreements heretofore made between the parties hereto are merged in this
contract, which alone fully and completely expresses the agreement between Owner
and Tenant, and any executory agreement hereafter made shall be ineffective to
change, modify, discharge or effect an abandonment of it in whole or in part,
unless such executory agreement is in writing and signed by the party against
whom enforcement of the change, modification, discharge or abandonment is
sought.

   

End of Term:

22. Upon the expiration or other termination of the term of this lease, Tenant
shall quit and surrender to Owner the demised premises, “broom-clean”, in good
order and condition, ordinary wear and tear excepted, and Tenant shall remove
all its property from the demised premises. Tenant’s obligation to observe or
perform this covenant shall survive the expiration or other termination of this
lease. If the last day of the term of this lease, or any renewal thereof, falls
on Sunday, this lease shall expire at noon on the preceding Saturday, unless it
be a legal holiday, in which case it shall expire at noon on the preceding
business day.

   

Quiet Enjoyment:

23. Owner covenants and agrees with Tenant that upon Tenant paying the rent and
additional rent and observing and performing all the terms, covenants and
conditions, on Tenant’s part to be observed and performed, Tenant may peaceably
and quietly enjoy the premises hereby demised, subject, nevertheless, to the
terms and conditions of this lease including, but not limited to, Article 34
hereof, and to the ground leases, underlying leases and mortgages hereinbefore
mentioned.

   

Failure to Give Possession:

24. Intentionally Deleted.

 

 
-13-

--------------------------------------------------------------------------------

 

 

No Waiver:

25. The failure of Owner or Tenant to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this lease,
or of any of the Rules or Regulations, set forth or hereafter adopted by Owner,
shall not prevent a subsequent act, which would have originally constituted a
violation, from having all the force and effect of an original violation. The
receipt by Owner of rent with knowledge of the breach of any covenant of this
lease shall not be deemed a waiver of such breach, and no provision of this
lease shall be deemed to have been waived by Owner unless such waiver be in
writing signed by Owner. No payment by Tenant, or receipt by Owner, of a lesser
amount than the monthly rent herein stipulated shall be deemed to be other than
on account of the earliest stipulated rent, nor shall any endorsement or
statement of any check or any letter accompanying any check or payment as rent
be deemed an accord and satisfaction, and Owner may accept such check or payment
without prejudice to Owner’s right to recover the balance of such rent or pursue
any other remedy in this lease provided. All checks tendered to Owner as and for
the rent of the demised premises shall be deemed payments for the account of
Tenant. Acceptance by Owner of rent from anyone other than Tenant shall not be
deemed to operate as an attornment to Owner by the payor of such rent, or as a
consent by Owner to an assignment or subletting by Tenant of the demised
premises to such payer, or as a modification of the provisions of this lease. No
act or thing done by Owner or Owner’s agents during the term hereby demised
shall be deemed an acceptance of a surrender of said premises, and no agreement
to accept such surrender shall be valid unless in writing signed by Owner. No
employee of Owner or Owner’s agent shall have any power to accept the keys of
said premises prior to the termination of the lease, and the delivery of keys to
any such agent or employee shall not operate as a termination of the lease or a
surrender of the demised premises.

   

Waiver of Trial by Jury:

26. It is mutually agreed by and between Owner and Tenant that the respective
parties hereto shall, and they hereby do, waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other (except for personal injury or property damage) on any matters whatsoever
arising out of or in any way connected with this lease, the relationship of
Owner and Tenant, Tenant’s use of or occupancy of demised premises, and any
emergency statutory or any other statutory remedy. It is further mutually agreed
that in the event Owner commences any proceeding or action for possession,
including a summary proceeding for possession of the demised premises, Tenant
will not interpose any counterclaim, of whatever nature or description, in any
such proceeding, including a counterclaim under Article 4, except for statutory
mandatory counterclaims.

   

Inability to Perform:

27. This lease and the obligation of Tenant to pay rent hereunder and perform
all of the other covenants and agreements hereunder on part of Tenant to be
performed shall in no way be affected, impaired or excused because Owner is
unable to fulfill any of its obligations under this lease, or to supply, or is
delayed in supplying, any service expressly or impliedly to be supplied, or is
unable to make, or is delayed in making, any repairs, additions, alterations or
decorations, or is unable to supply, or is delayed in supplying, any equipment,
fixtures or other materials. If Owner is prevented or delayed from doing so by
reason of strike or labor troubles, or any cause whatsoever beyond Owner’s sole
control including, but not limited to, government preemption or restrictions, or
by reason of any rule, order or regulation of any department or subdivision
thereof of any government agency, or by reason of the conditions which have been
or are affected, either directly or indirectly, by war or other emergency.

 

 
-14-

--------------------------------------------------------------------------------

 

 

Bills and Notices:

28. Except as otherwise in this lease provided, any notice, statement, demand or
other communication required or permitted to be given, rendered or made by
either party to the other, pursuant to this lease or pursuant to any applicable
law or requirement of public authority, shall be in writing (whether or not so
stated elsewhere in this lease) and shall be deemed to have been properly given,
rendered or made, if sent by registered or certified mail (express mail, if
available), return receipt requested, or by courier guaranteeing overnight
delivery and furnishing a receipt in evidence thereof, addressed to the other
party at the address hereinabove set forth (except that after the date specified
as the commencement of the term of this lease, Tenant’s address, unless Tenant
shall give notice to the contrary, shall be the building), and shall be deemed
to have been given, rendered or made (a) on the date delivered, if delivered to
Tenant personally, (b) on the date delivered, if delivered by overnight courier,
(c) on the date which is two (2) days after being mailed, or (d) in the event of
a failure to deliver by reason of changed address of which no notice was given
or refusal to accept delivery, as of the date of such failure or refusal as
evidenced by a written receipt therefore from such delivery service. Either
party may, by notice as aforesaid, designate a different address or addresses
for notices, statements, demand or other communications intended for it. Notices
given by Owner’s managing agent shall be deemed a valid notice if addressed and
set in accordance with the provisions of this Article. At Owner’s option,
notices and bills to Tenant may be sent by hand delivery. The parties agree that
copies of all notices, requests, demands or other communications sent to Owner
shall simultaneously be sent to Kramer Levin Naftalis & Frankel LLP, 1177 Avenue
of the Americas, New York, New York 10036, Attention: James P. Godman, Esq., and
copies of all such communication sent to Tenant shall simultaneously be sent to
Greenberg Traurig, P.A., 401 East Las Olas Blvd., Fort Lauderdale, Florida
33301, Attention: Bruce I. March.

   

Water Charges:

29. If Tenant requires, uses or consumes water for any purpose in addition to
ordinary lavatory purposes (of which fact Owner shall be the sole judge) Owner
may install a water meter and thereby measure Tenant’s water consumption for all
purposes. Tenant shall pay Owner for the cost of the meter and the cost of the
installation. Throughout the duration of Tenant’s occupancy, Tenant shall keep
said meter and installation equipment in good working order and repair at
Tenant’s own cost and expense. In the event Tenant fails to maintain the meter
and installation equipment in good working order and repair (of which fact Owner
shall be the sole judge) Owner may cause such meter and equipment to be replaced
or repaired, and collect the cost thereof from Tenant as additional rent. Tenant
agrees to pay for water consumed, as shown on said meter as and when bills are
rendered, and in the event Tenant defaults in the making of such payment, Owner
may pay such charges and collect the same from Tenant as additional rent. Tenant
covenants and agrees to pay, as additional rent, the sewer rent, charge or any
other tax, rent or levy which now or hereafter is assessed, imposed or a lien
upon the demised premises, or the realty of which they are a part, pursuant to
any law, order or regulation made or issued in connection with the use,
consumption, maintenance or supply of water, the water system or sewage or
sewage connection or system. If the building, the demised premises, or any part
thereof, is supplied with water through a meter through which water is also
supplied to other premises, Tenant shall pay to Owner, as additional rent, on
the first day of each month, 100% of the total meter charges as Tenant’s
portion. Independently of, and in addition to, any of the remedies reserved to
Owner hereinabove or elsewhere in this lease, Owner may sue for and collect any
monies to be paid by Tenant, or paid by Owner, for any of the reasons or
purposes hereinabove set forth.

 

 
-15-

--------------------------------------------------------------------------------

 

 

Sprinklers:

30. Anything elsewhere in this lease to the contrary notwithstanding, if the New
York Board of Fire Underwriters or the New York Fire Insurance Exchange or any
bureau, department or official of the federal, state or city government
recommend or require the installation of a sprinkler system, or that any
changes, modifications, alterations, or additional sprinkler heads or other
equipment be made or supplied in an existing sprinkler system by reason of
Tenant’s business, the location of partitions, trade fixtures, or other contents
of the demised premises, or for any other reason, or if any such sprinkler
system installations, modifications, alterations, additional sprinkler heads or
other such equipment, become necessary to prevent the imposition of a penalty or
charge against the full allowance for a sprinkler system in the fire insurance
rate set by said Exchange or any other body making fire insurance rates, or by
any fire insurance company, Tenant shall, at Tenant’s expense, promptly make
such sprinkler system installations, changes, modifications, alterations, and
supply additional sprinkler heads or other equipment as required, whether the
work involved shall be structural or non-structural in nature. Tenant shall
promptly pay to Owner as additional rent as and when billed by Owner, the
contract price for sprinkler supervisory service.

   

Cleaning:

31. Tenant shall, at Tenant’s expense, keep the demised premises, including the
windows, clean and in order, to the reasonable satisfaction of Owner, and for
that purpose shall employ person or persons, or corporations approved by Owner.
Owner reserves the right to stop service of the heating, elevator, plumbing and
electric systems, when necessary, by reason of accident or emergency, or for
repairs, alterations, replacements or improvements, which in the judgment of
Owner are desirable or necessary to be made, until said repairs, alterations,
replacements or improvements shall have been completed. If the building of which
the demised premises are a part supplies manually operated elevator service,
Owner may proceed diligently with alterations necessary to substitute automatic
control elevator service without in any way affecting the obligations of Tenant
hereunder.

 

 
-16-

--------------------------------------------------------------------------------

 

 

Security:

32. Tenant has deposited with Owner the sum of $43,333.34 as security for the
faithful performance and observance by Tenant of the terms, provisions and
conditions of this lease. It is agreed that in the event Tenant defaults in
respect of any of the terms, provisions and conditions of this lease, including,
but not limited to, the payment of rent and additional rent. Owner may use,
apply or retain the whole or any part of the security so deposited to the extent
required for the payment of any rent and additional rent, or any other sum as to
which Tenant is in default, or for any sum which Owner may expend, or may be
required to expend, by reason of Tenant’s default in respect of any of the
terms, covenants and conditions of this lease, including but not limited to, any
damages or deficiency in the re-letting of the demised premises, whether such
damages or deficiency accrued before or after summary proceedings or other
re-entry by Owner. In the case of every such use, application or retention,
Tenant shall, within five (5) days after demand, pay to Owner the sum so used,
applied or retained which shall be added to the security deposit so that the
same shall be replenished to its former amount. In the event that Tenant shall
fully and faithfully comply with all of the terms, provisions, covenants and
conditions of this lease, the security shall be returned to Tenant after the
date fixed as the end of the lease, and after delivery of entire possession of
the demised premises to Owner. In the event of a sale of the land and building
or leasing of the building, of which the demised premises form a part, Owner
shall have the right to transfer the security to the vendee or lessee, and Owner
shall thereupon be released by Tenant from all liability for the return of such
security; and Tenant agrees to look to the new Owner solely for the return of
said security, and it is agreed that the provisions hereof shall apply to every
transfer or assignment made to the security to a new Owner. Tenant further
covenants that it will not assign or encumber, or attempt to assign or encumber,
the monies deposited herein as security, and that neither Owner nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.

   

Captions:

33. The Captions are inserted only as a matter of convenience and for reference,
and in no way define, limit or describe the scope of this lease nor the intent
of any provision thereof.

   

Definitions:

34. The term “Owner” as used in this lease means only the owner of the fee or of
the leasehold of the building, or the mortgagee in possession for the time
being, of the land and building (or the owner of a lease of the building or of
the land and building) of which the demised premises form a part, so that in the
event of any sale or sales or conveyance, assignment or transfer of said land
and building or of said lease, or in the event of a lease of such building, or
of the land and building, the said Owner shall be and hereby is entirely freed
and relieved of all covenants and obligations of Owner hereunder, and it shall
be deemed and construed without further agreement between the parties or their
successors in interest, or between the parties and the purchaser, grantee,
assignee or transferee at any such sale, or the said lessee of the building, or
of the land and building, that the purchaser or the lessee of the building has
assumed and agreed to carry out any and all covenants and obligations of Owner
hereunder. The words “re-enter” and “re-entry” as used in this lease are not
restricted to their technical legal meaning. The term “rent” includes the annual
rental rate whether so expressed or expressed in monthly installments, and
“additional rent.” “Additional rent” means all sums which shall be due to Owner
from Tenant under this lease, in addition to the annual rental rate. The term
“business days” as used in this lease, shall exclude Saturdays, Sundays and all
days observed by the State or Federal Government as legal holidays. Wherever it
is expressly provided in this lease that consent shall not be unreasonably
withheld, such consent shall not be unreasonably delayed. “Include,”
“including,” and “included” and words of similar import are deemed followed by
“without limitation.” “Or” is not exclusive. “Shall” is mandatory; “may” is
permissive.

 

 
-17-

--------------------------------------------------------------------------------

 

 

Adjacent Excavation Shoring:

35. If an excavation shall be made upon land adjacent to the demised premises,
or shall be authorized to be made, Tenant shall afford to the person causing or
authorized to cause such excavation, a license to enter upon the demised
premises for the purpose of doing such work as said person shall deem necessary
to preserve the wall or the building, of which demised premises form a part,
from injury or damage, and to support the same by proper foundations, without
any claim for damages or indemnity against Owner, or diminution or abatement of
rent.

   

Rules and Regulations:

36. Tenant and Tenant’s servants, employees, agents, visitors, and licensees
shall observe and comply strictly with, the Rules and Regulations annexed hereto
and such other and further reasonable Rules and Regulations as Owner or Owner’s
agents may from time to time adopt. Notice of any additional Rules or
Regulations shall be given in such manner as Owner may elect. Nothing in this
lease contained shall be construed to impose upon Owner any duty or obligation
to enforce the Rules and Regulations or terms, covenants or conditions in any
other lease, as against any other tenant, and Owner shall not be liable to
Tenant for violation of the same by any other tenant, its servants, employees,
agents, visitors or licensees. Owner agrees that the rules and regulations shall
not, in any material respect, alter or modify any of Tenant’s rights or
privileges under the Lease and all such rules and regulations shall be applied
by Landlord in a nondiscriminatory manner.

   

Glass:

37. Tenant shall replace, at the expense of Tenant, any and all plate and other
glass damaged or broken from any cause whatsoever in and about the demised
premises. Tenant shall insure, and keep insured, at Tenant’s expense, all plate
and other glass in the demised premises for and in the name of Owner.

   

Estoppel Certificate:

38. See Rider.

   

Directory Board Listing:

39. If, at the request of, and as accommodation to, Tenant, Owner shall place
upon the directory board in the lobby of the building, one or more names of
persons or entities other than Tenant, such directory board listing shall not be
construed as the consent by Owner to an assignment or subletting by Tenant to
such persons or entities.

   

Successors and Assigns:

40. The covenants, conditions and agreements contained in this lease shall bind
and inure to the benefit of Owner and Tenant and their respective heirs,
distributees, executors, administrators, successors, and except as otherwise
provided in this lease, their assigns. Tenant shall look only to Owner’s estate
and interest in the land and building for the satisfaction of Tenant’s remedies
for the collection of a judgment (or other judicial process) against Owner in
the event any default by Owner hereunder, and no other property or assets of
such Owner (or any partner, member, officer or director thereof, disclosed or
undisclosed) shall be subject to levy, execution or other enforcement procedure
for the satisfaction of Tenant’s remedies under, or with respect to, this lease,
the relationship of Owner and Tenant hereunder, or Tenant’s use and occupancy of
the demised premises.

 

SEE RIDER ANNEXED HERETO AND MADE A PART HEREOF.

 

 
-18-

--------------------------------------------------------------------------------

 

 

In Witness Whereof, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.

 

 

CAROLYN HOLDINGS LLC

 

 

By:  /s/ Jonathan
Greenhut                                                        

Jonathan Greenhut, Member

         

TWINLAB CONSOLIDATED HOLDINGS, INC.

 

 

By: /s/ Alan S.
Gever                                                                  

        Alan S. Gever

        CFO / COO

 

 
-19-

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK,

 

SS:

 

COUNTY OF

 

On the 1st day of June in the year 2017 before me, the undersigned; a Notary
Public in and for said State, personally appeared Jonathan Greenhut, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument:

 

/s/ Michael J. Scagluso                        

NOTARY PUBLIC

 

ACKNOWLEDGMENT

STATE OF NEW YORK,

 

SS:

 

COUNTY OF

 

On the 1st day of June in the year 2017 before me, the undersigned; a Notary
Public in and for said State, personally appeared Alan S. Gever, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument:

 

/s/ Ann B. Wagner                               

NOTARY PUBLIC

 

 
-20-

--------------------------------------------------------------------------------

 

 

IMPORTANT – PLEASE READ

 

PLEASE READ RULES AND REGULATIONS ATTACHED TO
AND MADE A PART OF THIS LEASE
IN ACCORDANCE WITH ARTICLE 36.

 

1.     The sidewalks, entrances, driveways, passages, courts, elevators,
vestibules, stairways, corridors or halls shall not be obstructed or encumbered
by Tenant or used for any purpose other than for ingress or egress from the
demised premises and for delivery of merchandise and equipment in a prompt and
efficient manner, using elevators and passageways designated for such delivery
by Owner. There shall not be used in any space, or in the public hall of the
building, either by Tenant or by jobbers or others in the delivery or receipt of
merchandise, any hand trucks, except those equipped with rubber tires and
sideguards. If said premises are situated on the ground floor of the building,
Tenant shall further, at Tenant’s expense, keep the sidewalk and curb in front
of said premises clean and free from ice, snow, dirt and rubbish.

 

2.     The water and wash closest and plumbing fixtures shall not be used for
any purposes other than those for which they were designed or constructed, and
no sweepings, rubbish, rags, acids or other substance shall be deposited
therein, and the expense any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by Tenant, whether or not caused by
Tenant, its clerks, agents, employees or visitors.

 

3.     No carpet, rug or other article shall be hung or shaken out of any window
of the building; and Tenant shall not sweep or throw, or permit to be swept or
thrown substances from the demised premises, any dirt or other substance into
any of the corridors of halls, elevators, or out of the doors or windows or
stairways of the building, and Tenant shall not use, keep, or permit to be used
or kept, any foul or noxious gas or substance in the demised premises, or permit
or suffer the demised premises to be occupied or used in a manner offensive or
objectionable to Owner or other occupants of the buildings by reason of noise,
odors, and or vibrations, or interfere in any way, with other tenants or those
having business therein, nor shall any bicycles, vehicles, animals, fish or
birds be kept in or about the building. Smoking or carrying lighted cigars or
cigarettes in the elevators of the building is prohibited.

 

4.     No awnings or other projections shall be attached to the outside walls of
the building without the prior written consent of Owner.

 

5.     No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the outside of the
demised premises or the building, or on the inside of the demised premises if
the same is visible from the outside of the demised premises, without the prior
written consent of Owner. In the event of the violation of the foregoing by
Tenant, Owner may remove same without any liability, and may charge the expense
incurred by such removal to Tenant. Interior signs on doors and directory tablet
shall be inscribed, painted, or affixed at the expense of Tenant, and shall be
of a size, color and style acceptable to Owner.

 

 
-21-

--------------------------------------------------------------------------------

 

 

6.     Tenant shall not mark, paint, drill into, or in any way deface any part
of the demised premises or the building of which they form a part. No boring,
cutting, or stringing of wires shall be permitted, except with the prior written
consent of Owner, and as Owner may direct. Tenant shall not lay linoleum, or
other similar floor covering so that the same shall come in direct contact with
the floor of the demised premises, and, if linoleum or other similar floor
covering is desired to be used, an interlining of builder’s deadening felt shall
be first affixed to the floor, by a paste or other material, soluble in water;
the use of cement or other similar adhesive material being expressly prohibited.

 

7.     No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
mechanism thereof. Tenant must, upon the termination of its tenancy, restore to
Owner all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by, Tenant, and in the event of the loss of any keys, so
furnished, Tenant shall pay to Owner the cost thereof.

 

8.     Freight, furniture, business equipment, merchandise and bulky matter of
any description shall be delivered to and removed from the demised premises only
on the freight elevators and through the service entrances and corridors; and
only during hours, and in a manner approved by Owner. Owner reserves the right
to inspect all freight to be brought into the building, and to exclude from the
building all freight which violates any of these Rules and Regulations of the
lease, of which these Rules and Regulations are a part.

 

9.     Tenant shall not obtain for use upon the demised premises ice, drinking
water, towel and other similar services, or accept barbering or bootblacking
services in the demised premises, except from persons authorized by Owner, and
at hours and under regulations fixed by Owner. Canvassing, soliciting and
peddling in the building is prohibited and Tenant shall cooperate to prevent the
same.

 

10.    Owner shall have the right to prohibit any advertising by Tenant which in
Owner’s opinion, tends to impair the reputation of the building or its
desirability as a loft building, and upon written notice from Owner, Tenant
shall refrain from or discontinue such advertising.

 

11.    Tenant shall not bring, or permit to be brought or kept, in or on the
demised premises, any inflammable, combustible, explosive, or hazardous fluid,
material, chemical or substance, or cause or permit any odors of cooking or
other processes, or any unusual or other objectionable odors, to permeate in, or
emanate from, the demised premises.

 

 
-22- 

--------------------------------------------------------------------------------

 

 

12.    Refuse and Trash. (1) Compliance by Tenant. Tenant covenants and agrees,
at its sole cost and expense, to comply with all present and future laws,
orders, and regulations, of all state, federal, municipal, and local
governments, departments, commissions and boards regarding the collection,
sorting, separation and recycling of waste products, garbage, refuse and trash.
Tenant shall sort and separate such waste products, garbage, refuse and trash
into such categories as provided by law. Each separately sorted category of
waste products, garbage, refuse and trash shall be placed in separate
receptacles reasonably approved by Owner. Tenant shall remove, or cause to be
removed by a contractor acceptable to Owner, at Owner’s sole discretion, such
items as Owner may expressly designate. (2) Owner’s Rights in Event of
Noncompliance. Owner has the option to refuse to collect or accept from Tenant
waste products, garbage, refuse or trash (a) that is not separated and sorted as
required by law or (b) which consists of such items as Owner may expressly
designate for Tenant’s removal, and to require Tenant to arrange for such
collection at Tenant’s sole cost and expense, utilizing a contractor
satisfactory to Owner. Tenant shall pay all costs, expenses, fines, penalties or
damages that may be imposed on Owner of Tenant by reason of Tenant’s failure to
comply with the provisions of this Building Rule 12, and, to the fullest extent
permitted by law, at Tenant’s sole cost and expense, shall indemnify, defend and
hold Owner harmless (including reasonable legal fees and expenses) from and
against any actions, claims, penalties, fines, damages, liabilities and suits
arising from such noncompliance, utilizing counsel reasonably satisfactory to
Owner. The indemnification obligation of Tenant as set forth above shall not be
limited in any way by any limitation on amount or type of damages, compensation,
or benefits payable by or for Tenant under workers’ compensation acts,
disability benefit acts, or other employee benefit acts. This provision shall
survive the expiration or earlier termination of this Lease.

 

 

-23-